Citation Nr: 0830210	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-13 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, claimed as secondary to an in-service motor 
vehicle accident.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
swelling of the right leg.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea.  

6.  Entitlement to a compensable evaluation for residuals of 
a scar to the scalp, currently evaluated as 0 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel  


INTRODUCTION

The veteran had active service from June 1969 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   

In a rating decision of March 1995, the RO denied entitlement 
to service connection for hypertension and a right shoulder 
injury.  Service connection for a scar to the scalp was 
granted at 0 percent disabling.  The veteran voiced no notice 
of disagreement and that decision became final.  

In a subsequent decision of May 2005, the RO continued its 
denial of service connection for hypertension, and for the 
first time denied entitlement to service connection for 
headaches (claimed as secondary to a motor vehicle accident), 
swelling of the right leg, and sleep apnea.  Again, the 
veteran voiced no notice of disagreement and that decision 
became final. 

Since the time of the aforementioned rating decisions, the 
veteran has submitted additional evidence in an attempt to 
reopen his claims.  The RO has found such evidence neither 
new nor material, and the current appeal ensued.  
In a July 2005 Compensation and Pension (C & P) form, the 
veteran raised the issues of left ear hearing loss, a right 
ankle disability, a back condition, and a total disability 
rating based on individual unemployability.  The RO has not 
addressed these issues and they are referred back to that 
office for appropriate action. 

The Board notes that in addition to the aforementioned 
issues, sleep apnea was noted in veteran's July 2005 C & P 
form as a disability that prevented him from working.  
Although VA liberally construes all filings by a claimant, a 
notice of disagreement (NOD) must be written in terms that 
can be reasonably construed as expressing disagreement with a 
determination.  38 C.F.R. § 20.201; see also Folbre v. 
Nicholson, 21 Vet. App. 513 (2006).  Actual wording and the 
context of the communication will be considered when 
determining whether a written communication constitutes an 
NOD.  See Jarvis v. West, 12 Vet. App. 559, 561 (1999).  
Here, the veteran's July 2005 C & P form cannot reasonably be 
construed as an NOD since the document does not state any 
dissatisfaction or disagreement with respect to the RO's May 
2005 decision.  Rather, the veteran was clearly asserting a 
claim for permanent and total disability based several 
claimed physical conditions, including sleep apnea.  The 
veteran did not appear to be seeking appellate review in this 
document, and neither he nor his representative have asserted 
otherwise.  Therefore, the Board will proceed to determine 
whether new and material evidence has been received to reopen 
the veteran's claim of service connection for sleep apnea as 
further outlined below in the REASONS AND BASES FOR FINDINGS 
AND CONCLUSIONS portion of this decision.  

With respect to the issue of service connection for residuals 
of a right shoulder injury, that claim is now reopened and 
remanded to the AOJ via the Appeals Management Center in 
Washington, DC. for additional development as directed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  In a decision dated in March 1995, the RO denied the 
veteran's claims of entitlement to service connection for 
hypertension and a right shoulder injury; the 
veteran did not appeal that determination.

2.  In a decision dated in May 2005, the RO denied the 
veteran's claims of entitlement to service connection for 
headaches (as secondary to an in-service motor vehicle 
accident), right leg swelling, and sleep apnea; the veteran 
did not appeal that determination.  

3.  Evidence submitted since the time of the aforementioned 
rating decisions does not relate to an unestablished fact, 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claims 
for service connection for hypertension, headaches, right leg 
swelling, and sleep apnea.  

4.  With respect to a right shoulder injury, additional 
evidence received since March 1995 includes material that is 
not cumulative or redundant of evidence previously of record 
and which, by itself or in connection with the evidence 
previously assembled, raises a reasonable possibility of 
substantiating the right shoulder claim.  

5.  The veteran's residual scar of a laceration to the scalp 
does not exhibit one of the 8 characteristics of 
disfigurement for the purposes of evaluation under 38 C.F.R. 
§ 4.118, and the scar is barely discernable.    


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1995 denying the 
veteran's claim for service connection for hypertension is 
final.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2007).

2.  The decision of the RO in May 2005 denying the veteran's 
claims for service connection for headaches (claimed as 
secondary to a motor vehicle accident), right leg swelling, 
and sleep apnea is final.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2007).

3.  Evidence received since the time of the aforementioned 
rating decisions in March 1995 and May 2005 is new, but not 
material, and insufficient to reopen the 
veteran's claims for hypertension, headaches, right leg 
swelling and sleep apnea. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

4.  New and material evidence has been submitted to reopen 
the claim of service connection for residuals of a right 
shoulder injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100 (2007).  

5.  The criteria for a compensable rating for a residual scar 
to the scalp have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118;  Diagnostic Code 7800 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein below.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  
A veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of his claim and of the 
definition of "new and material evidence." Notice must be 
given of precisely what evidence would be necessary to reopen 
a claim, depending upon the basis of any previous denial of 
the claim.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In August 2006, the AOJ sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to reopen a claim based on new and 
material evidence.  Also, in accordance with the requirements 
of VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In the above-noted letter, the veteran was also 
advised to submit additional evidence to the AOJ, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.  

The Board further notes that the veteran was informed in 
August 2006 that a disability rating and effective date would 
be assigned if his claim for an increased evaluation for his 
service-connected scar was granted.  See Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2007).  The Board is also 
mindful of the new guidelines which have recently been issued 
by the Court of Appeals for Veterans Claims with regard to 
increased rating cases and mandatory notice, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal. Neither the veteran 
nor his representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra.  Based on this record, 
the Board finds that VA's duty to notify has been satisfied.  

In addition, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. §5103A(d); 38 C.F.R. § 3.159.  As to the 
veteran's increased rating claim for his scar, relevant 
examinations were conducted in August 2006 and August 2007.  
Notably, VA's duty to assist the veteran in the development 
of each claim that involves new and material evidence is not 
triggered unless and until the claim is reopened.  See 38 
U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues decided herein.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims folder with respect to the 
issues decided herein.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with VCAA reasonably affects 
the outcome of this case, the Board  finds that any such 
failure is harmless.  See Mayfield v.  Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; as 
well as VA treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show,  
with respect to each claim.  See Gonzales v. West, 218 F.3d  
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober,  14 
Vet. App. 122, 128-30 (2000).  

New and Material Evidence

The veteran in this case seeks service connection for 
hypertension, a right shoulder injury, headaches, swelling of 
the right leg, and sleep apnea.  In pertinent part, it is 
contended that all of the aforementioned disabilities had 
their origin during the veteran's period of active military 
service.  Finally, it is argued that the residual scar to the 
scalp, which had its origin during his military service, is 
compensably disabling. 

Once entitlement to service connection for a given disorder 
has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a claim 
for entitlement to service connection has been previously 
denied, and that decision becomes final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim. 38 U.S.C.A. § (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 38 
C.F.R. § 3.156(a) is applicable to claims filed on or after 
August 29, 2001.  Here, the veteran's application to reopen 
his previously-denied claims for service connection for 
hypertension, a right shoulder injury, headaches, swelling of 
the right leg, and sleep apnea, were received subsequent to 
August 29, 2001, and, as such, the "amended" version of 38 
C.F.R. § 3.156(a) applies to his claims.  See 38 C.F.R. § 
3.156(a) (2007).  

Evidence is considered to "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As to Hypertension:

At the time of the prior rating decision in March 1995, it 
was noted that the evidence of record failed to establish 
that the veteran currently suffered from hypertension, or 
that he was hypertensive during service, or that it 
manifested to a compensable degree within one year of 
separation from service.  No appeal was received as to that 
decision and it became final.  In a subsequent claim to 
reopen the claim for hypertension in 2005, the veteran 
submitted evidence showing that he was currently medicated 
for control of his blood pressure.  In a May 2005 rating 
decision, the RO continued the previous denial because the 
veteran had failed to provide "new and material" evidence 
to resolve the issue of nexus between his current condition 
and military service.  The subsequent rating decision in 
October 2006 (the appeal of which is before the Board) again 
found that the treatment records submitted did not raise a 
reasonable possibility of substantiating the claim for 
hypertension.  

Evidence received since the time of the aforementioned March 
1995 rating decision, consists of VA treatment records dated 
from October 1999 to March 2005, and February 2006 to August 
2006.  While this evidence is "new" in the sense that it was 
not previously of record, is not "material."  More to point, 
the records submitted show only continuing treatment and 
monitoring of hypertension, with no objectively documented 
relationship between that disability and the veteran's period 
of active military service.  Moreover, as previously noted, 
there is no in-service evidence of hypertension, and there is 
nothing of record to show that the disability manifested 
within one year of separation from service.  

Under these circumstances, the Board is of the opinion that 
evidence submitted since the time of the aforementioned 
rating decision does not constitute new and material evidence 
sufficient to reopen the veteran's previously-denied claim.  
This is to say that, by itself, or when considered with 
previous evidence of record, the newly-received evidence does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim.  Accordingly, the veteran's appeal must 
be denied.  The claim of service connection for hypertension 
is not reopened.  

As to Headaches, Swelling of the Right Leg, Sleep Apnea:

At the time of the prior rating decision in May 2005, it was 
noted that the evidence of record failed to establish any 
relationship between the veteran's right leg swelling and 
sleep apnea, and incident or incidents of his active military 
service.  With respect to the veteran's headaches (claimed as 
secondary to a motor vehicle accident), the RO noted that the 
veteran was treated for a scalp laceration from a motor 
vehicle accident while in-service.  At the time of the 
accident, a hospital report noted that the veteran had some 
dizziness and a headache.  However, the post-service evidence 
failed to show any permanent residual or chronic 
symptomatology related to headaches.  As to the claim of 
right leg swelling, based on the evidence of record, there 
was no indication that the veteran did, in fact, suffer from 
leg swelling of any kind.  With respect to the claimed sleep 
disorder, it is conceded that the veteran was diagnosed with 
sleep apnea in 2005, but the evidence of record failed to 
suggest in-service incurrence or causation.  As such, this 
rating decision was adequately supported by, and consistent 
with the evidence then of record, and it became final when 
the veteran did not timely appeal. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

The subsequent rating decision in October 2006 (the appeal of 
which is before the Board) continued that line of reasoning, 
finding that the veteran had failed to submit evidence 
showing that his headaches, right leg swelling, and sleep 
apnea were in any way related to his period of active 
military service, or that there had been any continuity of 
symptomatology since service, particularly with respect to 
his claimed headaches.  Under the circumstances, the RO 
concluded that the veteran did not submit "new and 
material" evidence sufficient to reopen his previously-
denied claims for service connection for headaches, right leg 
swelling, and sleep apnea.  

Evidence received since the time of the aforementioned May 
2005 rating decision, consists solely of VA treatment records 
dated from February 2006 to August 2006.  While this evidence 
is "new" in the sense that it was not previously of record, 
is not "material."  These VA records address a wide spectrum 
of medical issues, many of which are irrelevant to the 
present claims (e.g. rhinitis, toothaches, urinary tract 
infections, cyst aspirations, etc.).  More to point of 
materiality, the records show only continuing treatment of 
sleep apnea, in pertinent part, with no objectively 
documented relationship between that disability and the 
veteran's period of active military service.  As to headaches 
and leg swelling, there is no evidence (new, cumulative, or 
otherwise) in these records that would raise even a slight 
possibility of substantiating the veteran's claims. In fact, 
based on the entire evidence of record, it would appear that 
the veteran does not, in fact, suffer from any clinically-
identifiable chronic disorder characterized by "right leg 
swelling."  

Under the circumstances, the Board is of the opinion that 
evidence submitted since the time of the aforementioned 
rating decision does not constitute new and material evidence 
sufficient to reopen the veteran's previously-denied claims.  
This is to say that, by itself, or when considered with 
previous evidence of record, the newly-received evidence does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claims.  Accordingly, the veteran's appeal must 
be denied.  The claims of service connection for headaches, 
right leg swelling, and sleep apnea remain final and are not 
reopened.  

Right Shoulder Injury

As to the veteran's claim for a right shoulder injury, 
evidence received since the final March 1995 rating decision 
includes VA treatment records showing continuing complaints 
of and treatment for right (and left) shoulder pain, along 
with clinical findings of arthralgia (See VA Treatment 
Records, October 2006).  These findings align the veteran's 
longstanding complaints of pain with a clinical diagnosis.  
This evidence is "new" in that it was not previously of 
record. 

Moreover, in-service medical evidence reflects complaints of 
and treatment for shoulder pain as a result of a motor 
vehicle accident in 1973.  Shoulder soreness was also the 
only medical complaint listed by the veteran on his 
separation examination from service.  Given the demonstrated 
findings of current shoulder pathology, and the long-term 
nature of the chronic pain condition linked to it, which 
dates back to an in-service injury, the medical evidence now 
demonstrates that the that veteran's shoulder pain could be 
etiologically related to the back condition that was treated 
in service.  This evidence is therefore also material.

Accordingly, reopening the claim for service connection for a 
right shoulder injury is warranted.

Evaluation of Service-Connected Disability - Residual Scar to 
Scalp, Currently Evaluated as 0 Percent Disabling

Historically, an unappealed March 1995 rating decision by the 
RO granted service connection for a laceration scar on the 
scalp and assigned a noncompensable rating effective on 
September 13, 1994.  The veteran filed a request for 
increased rating in June 2006.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007). The Board has considered all symptoms since the 
claim for increase was filed, and the requirements of Hart 
are accordingly satisfied.

The veteran's service-connected scar is rated under the 
criteria of 38 C.F.R. § 4.118 (schedule of ratings - skin), 
DC 7800 (scars of the head, face or neck).  However, the 
rating criteria for disabilities of the skin changed 
effective on 30 August 2002.

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies. Marcoux v. Brown, 9 Vet. App. 289 (1996); 
VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 (April 
10, 2000).  However, revised statutory or regulatory 
provisions may not be applied to any time period prior to the 
effective date of the change. 38 U.S.C.A. § 7104(c); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective dates 
of the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective dates of 
the new provisions. See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997). See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the criteria in effect prior to August 30, 2002, the 
rating criteria for the pertinent DC 7800 were as follows.  A 
noncompensable rating was assigned for slight disfigurement. 
A rating of 10 percent was assigned with moderate 
disfigurement.  A rating of 30 percent was assigned for 
severe disfigurement, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A rating 
of 50 percent was assigned for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  When in addition to 
tissue loss and cicatrisation there was marked discoloration, 
color contrast or the like, the 50 percent rating under the 
former DC 7800 could be increased to 80 percent, the 30 
percent rating could be increased to 50 percent, and the 10 
percent rating could be increased to 30 percent. 38 C.F.R. § 
4.118, Note to DC 7800.  There is nothing in the Note 
authorizing an increase of the noncompensable rating to 10 
percent.  In addition to DC 7800, the old rating criteria 
also permit a 10 percent rating for superficial scars that 
are tender or painful on examination, under DC 7804.

In this case, there is no evidence whatsoever, including 
objective lay evidence, showing symptoms associated with the 
veteran's scar prior to August 30, 2002. Accordingly, there 
is no basis on which the Board may evaluate the scar under 
the old rating criteria.

Since August 30, 2002 the rating criteria of DC 7800 have 
been assigned based on the eight characteristics of 
disfigurement:  (1) scar 5 or more inches (13 or more cm. in 
length); (2) scar at least one-quarter inch (0.6 cm.) wide at 
the widest part; (3) surface contour of scar elevated or 
depressed to palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); (8) skin indurated or inflexible in an area exceeding 
six square inches (39 sq. cm.).  A rating of 10 percent is 
assigned with one characteristic of disfigurement.

As in the old criteria, DC 7804 provides for a rating of 10 
percent for superficial scars that are painful on 
examination.

VA examinations were conducted in August 2006 and August 
2007.  The August 2006 examiner found that the scar, which 
measured 3 centimeters by 3 millimeters, was barely 
discernable; it was neither elevated nor depressed; there was 
no underlying tissue loss or damage; the color was normal, 
and barely distinguishable from surrounding skin; there was 
brisk palpation without any pain; and there were no texture 
irregularities.  His final diagnosis was superficial, 
asymptomatic scalp scar, unchanged.  The August 2007 
examiner's findings were largely similar, although he noted 
mild hypopigmentation.  

As the veteran's residual scar does not exhibit at least one 
characteristic of disfigurement under DC 7800, it does not 
most nearly approximate the rating criteria for a 10 percent 
evaluation, and the noncompensable rating must be continues.  
See 38 C.F.R. § 4.7.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of right shoulder 
injury, the appeal to this extent is allowed, subject to 
further action as discussed herein below.  

New and material evidence not having been presented, the 
application to reopen claims of entitlement to service 
connection for hypertension, headaches, right leg swelling, 
and sleep apnea are denied.  

Entitlement to an increased compensable rating for a residual 
scar to the scalp is denied.  


REMAND

The veteran avers that his current right shoulder injury is 
the result of injury he sustained during his active service.  
Service medical records do document treatment for shoulder 
complaints during service.  In addition, VA treatment records 
document treatment for shoulder pain from 2005 to the 
present, with clinical findings of arthralgia in 2006.  

The veteran has stated that his back shoulder pain has been 
constant since his in-service injury.  The veteran is 
competent to testify as to his symptoms. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran should be accorded VA examination to determine 
the nature, extent, and etiology of his claimed right 
shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following actions:


1.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed 
right shoulder injury.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be provided to the examiner 
in conjunction with the examinations.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any diagnosed right 
shoulder disability is the result of 
the veteran's active service or any 
incident therein or, in the 
alternative, had its onset during his 
period of active service.  

All opinions expressed must be 
supported  by complete rationale.

2.  After undertaking any other 
development deemed essential in 
addition to that specified above, 
readjudicate the veteran's claim for 
service connection for a right shoulder 
disability, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of 
this remand.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App.  
566, 569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


